Case 1:21-cv-04573-MKB-CLP Document 1 Filed 08/13/21 Page 1 of 16 PageID #: 1




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK

        MARGARITA BARTASUNAITE, individually and on
        behalf of allCOMPLAINT
                     others similarly situated,
                                                                                 COMPLAINT
         FLSA COLLECTIVE ACTION
                            Plaintiff,
         AND RULE 23 CLASS ACTION                                      FLSA COLLECTIVE ACTION
                  -against-                                            AND RULE 23 CLASS ACTION
           JURY TRIAL DEMANDED
        SHAMIS CHIROPRACTIC P.C., and DR. IGOR                            JURY TRIAL DEMANDED
        SHTARKMAN,

                                    Defendants.




            Plaintiff MARGARITA BARTASUNAITE on behalf of herself and all others

   similarly situated (hereinafter, collectively, “Plaintiff”), employees currently or formerly

   employed by SHAMIS CHIROPRACTIC                    P.C. (“Shamis”), and        DR. IGOR

   SHTARKMAN (“Dr. Shtarkman”) (hereinafter, collectively, “Defendants”) by and

   through their attorneys, Gerstman Schwartz LLP allege as follows:

                                PRELIMINARY STATEMENT

   1.       Plaintiff was a long-term, non-exempt employee employed by Defendants, and

   subject to the wage and overtime provisions of the Fair Labor Standards Act of 1938

   (“FLSA”), as amended, 29 U.S.C. § 201 et. seq., and the New York Labor Law (“NYLL”).

   2.       Plaintiff brings this action on behalf of herself and all others similarly situated

   seeking unpaid wages and unpaid overtime wages based upon Defendants’ violations of

   the FLSA, the NYLL, and the supporting New York State Department of Labor

   regulations, as well as liquidated damages and statutory penalties for violations of NYLL

   195(1) and (3).
Case 1:21-cv-04573-MKB-CLP Document 1 Filed 08/13/21 Page 2 of 16 PageID #: 2




                                 JURISDICTION AND VENUE

   3.      Jurisdiction of this Court over this controversy is based upon 29 U.S.C. § 201 et.

   seq., and U.S.C. § § 1331.

   4.      This Court has jurisdiction over all state law claims brought in this action pursuant

   to 28 U.S.C. § 1367.

   5.      Venue is proper within this District pursuant to 28 U.S.C. § 1391, because

   Defendants Shamis and Shtarkman maintain their principal places of business in, do

   business in, and reside in, this District. Venue is further proper within this District pursuant

   to 28 U.S.C. § 1391 because a substantial part of the events or omissions giving rise to the

   claims occurred within this District.

   6.      Accordingly, this action properly lies in the Eastern District of New York, pursuant

   to 28 U.S.C. § 1391.

                                           THE PARTIES

   7.      Named Plaintiff Margarita Bartasunaite is a resident of the State of New York,

   County of Suffolk.

   8.      At all times relevant herein, Plaintiff was an “employee” within the meaning of

   Section 3(e) of the FLSA, 29 U.S.C. § 203(e) and NYLL § 190(2).

   9.      Defendants employed Ms. Bartasunaite as a medical biller and receptionist from in

   or about May 2017 until approximately January 2021.

   10.     Defendant Dr. Igor Shtarkman is a resident of the State of New York.

   11.     Defendant Shamis Chiropractic P.C. is a New York Domestic Business Corporation

   with its principal place of business located at 2409 Avenue Z, Brooklyn, New York, 11235.
Case 1:21-cv-04573-MKB-CLP Document 1 Filed 08/13/21 Page 3 of 16 PageID #: 3




   12.     At all relevant times herein, Defendant Shtarkman has and exercised the power to

   hire, fire, and control the wages and working conditions of the Plaintiff, the FLSA

   Collective Plaintiff, and the Class Members.

   13.     At all times relevant herein, each of the Defendants were “employers” within the

   meaning of Section 3(d) of the FLSA, 29 U.S.C. § 203(d) and NYLL § 190(3).

   14.     At all times relevant herein, the activities of the Defendants jointly and separately

   constituted an “enterprise” within the meaning of Section 3 (r) & (s) of the FLSA, 29 U.S.C.

   § 203 (r) (s).

   15.     At all times relevant herein, Defendants were and continue to be an employer

   engaged in interstate commerce and/or the production of goods for commerce within the

   meaning of the FLSA, 29 U.S.C. §§ (206)a and 207(a). Further, Plaintiff and FLSA

   Collective Plaintiffs are covered individuals within the meaning of the FLSA, 29 U.S.C.

   §§ 206(a) and 207(a).

   16.     At all times relevant herein, Defendants employed Plaintiff and the FLSA

   Collective Plaintiffs within the meaning of the FLSA.

   17.     At all times relevant herein, Defendants’ annual gross volume of sales made or

   business done was not less than $500,000.00 within the meaning of 29 U.S.C. §

   203(s)(A)(ii).

                           COLLECTIVE ACTION ALLEGATIONS

   18.     Plaintiff brings the First Claim for Relief as a collective action pursuant to the

   FLSA, 29 U.S.C. § 216(b), on behalf of all persons employed by Defendants as a non-

   exempt employee during the three years prior to the filing of the original Complaint in this

   case as defined herein. All said persons, including Plaintiff, are referred to herein as the
Case 1:21-cv-04573-MKB-CLP Document 1 Filed 08/13/21 Page 4 of 16 PageID #: 4




   “FLSA Collective Plaintiff.”

   19.     At all relevant times, Plaintiff and the other FLSA Collective Plaintiffs are and have

   been similarly situated, have had substantially similar job requirements, job duties, and pay

   provisions, and are and have been subject to Defendants’ decision, policy, plan, practice,

   procedure, routine and rules to willfully fail and refuse to pay them the legally required

   overtime premiums for all hours worked in excess of 40 hours per workweek. The claims

   of the Plaintiff herein are essentially the same as those of the other FLSA Collective

   Plaintiffs.

   20.     Other non-exempt employees currently or formerly employed by Defendants

   should have the opportunity to have their claims for violations of the FLSA heard.

   Certifying this action as a collective action under the FLSA will provide other employees

   with notice of the action and allow them to opt in to this action if they so choose.

   21.     The First Claim for Relief is properly brought under and maintained as an opt-in

   collective action pursuant to §216(b) of the FLSA, 29 U.S.C. 216(b). The FLSA Collective

   Plaintiffs are readily ascertainable. For purpose of notice and other purposes related to this

   action, their names and addresses are readily available from Defendants. Notice can be

   provided to the FLSA Collective Plaintiffs via first class mail to the last addresses known

   to Defendants.

                     RULE 23 CLASS ALLEGATIONS – NEW YORK

   22.     Plaintiff brings the Second, Third, and Fourth Claims for Relief pursuant to the Fed.

   R. Civ. P. (“FRCP”) Rule 23, to recover unpaid wages, unpaid overtime pay,

   illegal/unauthorized deductions, statutory penalties, liquidated damages, and other

   damages on behalf of all individuals employed in the State of New York by Defendants as
Case 1:21-cv-04573-MKB-CLP Document 1 Filed 08/13/21 Page 5 of 16 PageID #: 5




   non-exempt employees at any time during the six years prior to the filing of the original

   Complaint in this case as defined herein (the “Class Period”). All said persons, including

   Plaintiff, are referred to herein as the “Class Members” and/or the “Class”.

   23.    The number, names and addresses of the Class Members are readily ascertainable

   from the records of the Defendants. The dates of employment and the rates of pay for each

   Class Member, the hours assigned and worked, and the wages paid to them, are also

   determinable from Defendants’ records. Notice can be provided by means permissible

   under FRCP Rule 23.

   24.    The proposed Class is so numerous that joinder of all Class Members is

   impracticable, and the disposition of their claims as a Class will benefit the parties and the

   Court. While the precise number of such persons is unknown to the Plaintiff and is

   presently within the sole control of Defendants, Plaintiff believes that through discovery

   they will obtain evidence to establish that there are at least 40 members of the Class.

   25.    Plaintiff’s claims are typical of those claims of the Class Members, and the relief

   sought is typical of the relief which would be sought by each Class Member in separate

   actions. All the Class Members were subject to the same corporate practices of Defendants,

   in that they were not compensated for overtime hours worked as required by 12 NYCRR §

   142-2.2, and that Defendants took illegal/unauthorized deductions from their pay, and that

   Defendants failed to provide them with proper notices and wage statements as required by

   NYLL §195. Defendants’ corporate-wide policies and practices affected all Class Members

   similarly, and Defendants benefited from the same type of unfair and/or wrongful acts as

   to each Class Member.

   26.    As fellow employees of Defendants, which failed to adequately compensate
Case 1:21-cv-04573-MKB-CLP Document 1 Filed 08/13/21 Page 6 of 16 PageID #: 6




   Plaintiff and the members of the Class as required by law, Plaintiff and the other Class

   Members sustained similar losses, injuries and damages arising from the same unlawful

   policies, practices and procedures.

   27.    Plaintiff is able to fairly and adequately protect the interests of the Class and has no

   interests antagonistic to the Class. Plaintiff has retained Randy E. Kleinman, Esq., a

   competent and experienced employment litigator.

   28.    A class action is superior to other available methods for the fair and efficient

   adjudication of the controversy – particularly in the context of wage and hour litigation

   where individual class members lack the financial resources to vigorously prosecute a

   lawsuit against corporate defendants. Class action treatment will permit a large number of

   similarly situated persons to prosecute their common claims in a single forum

   simultaneously, efficiently, and without the unnecessary duplication of efforts and expense

   that numerous individual actions engender. Because the losses, injuries and damages

   suffered by each of the individual Class Members are relatively small in the sense pertinent

   to a class action analysis, the expenses and burden of individual litigation would make it

   extremely difficult or impossible for the individual Class Members to redress the wrongs

   done to them. On the other hand, important public interests will be served by addressing

   the matter as a class action. The adjudication of individual litigation claims would result in

   a great expenditure of Court and public resources; however, treating the claims as a class

   action would result in a significant saving of these costs. The prosecution of separate

   actions by individual members of the Class would create a risk of inconsistent and/or

   varying adjudications with respect to the individual members of the Class, establishing

   incompatible standards of conduct for Defendants and resulting in the impairment of Class
Case 1:21-cv-04573-MKB-CLP Document 1 Filed 08/13/21 Page 7 of 16 PageID #: 7




   Members’ rights and the disposition of their interests through actions to which they were

   not parties. The issues in this action can be decided by means of common, class-wide proof.

   In addition, if appropriate, the Court can, and is empowered to, fashion methods to

   efficiently manage this action as a class action.

   29.     Upon information and belief, employees of Defendants in these types of actions are

   often afraid to individually assert their rights out of fear of direct or indirect retaliation and

   former employees are fearful of bringing individual claims because the fear that doing so

   could harm their employment, future employment, and future efforts to secure

   employment. A class action provides Class Members who are not named in the Complaint

   a degree of anonymity, which allows for the vindication of their rights while eliminating

   or reducing these risks.

   30.     The questions of law and fact common to the Class predominate over any questions

   affecting only individual Class Members, including, (a) whether Defendants required Class

   Members to work uncompensated overtime and failed to adequately compensate the Class

   Members for all hours worked as required by 12 NYCRR § 142- 2.2; (b) whether

   Defendants provided Class Members with the notices required by NYLL § 195(1); (c)

   whether Defendants provided Class Members with sufficiently detailed wage statements

   as required by NYLL § 195(3); and (d) whether Defendants took illegal/unauthorized

   deductions from the Class Members’ wages.

   31.     Absent a class action, many of the Class Members likely will not obtain redress of

   their injuries and Defendants will retain the proceeds of their violations of the NYLL.

                                   FACTUAL ALLEGATIONS

   32.     Defendants operate a chiropractic practice that provides health care and medical
Case 1:21-cv-04573-MKB-CLP Document 1 Filed 08/13/21 Page 8 of 16 PageID #: 8




   services.

   33.    Defendants service patients and have an office in Brooklyn, New York.

   34.    Defendants’ principal place of business is located in Kings County at 2409 Avenue

   Z, Brooklyn, New York 11235.

   35.    At all times relevant herein, Defendants employed Plaintiff, the FLSA Collective

   Plaintiffs, and the Class Members as non-exempt employees.

   36.    Defendants assigned Plaintiff, the FLSA Collective Plaintiffs, and the Class

   Members to perform duties including, but not limited to, the following: answering calls

   and emails, obtaining insurance authorizations, verifying insurance plans, billing insurance

   companies for visits, planning health events, attending health events, monitoring insurance

   collections, managing bills, invoices and accounts payable, ordering food, cleaning and

   disinfecting the office and patient rooms, assisting and managing patients, scheduling

   appointments, and training new hires.

   37.    Defendants exercised extensive control over the manner in which Plaintiff, the

   FLSA Collective Plaintiffs, and the Class Members conducted their work.

   38.    At all times relevant herein, Defendants’ premises and equipment were used for

   Plaintiff’s, the FLSA Collective Plaintiffs’, and the Class Members’ work.

   39.    At all times relevant herein, Plaintiff worked exclusively for Defendants.

   40.    Throughout their employment, Defendants assigned Plaintiff to answer calls and

   emails, obtain insurance authorizations, verify insurance plans, bill insurance companies

   for visits, plan health events, attend health events, monitor insurance collections, handle

   invoices, billing and accounts receivable, order food, clean and disinfect the office, clean

   patient rooms, assist and manage patients, schedule appointments, and train new hires.
Case 1:21-cv-04573-MKB-CLP Document 1 Filed 08/13/21 Page 9 of 16 PageID #: 9




   41.    Defendants regularly scheduled Plaintiff, the FLSA Collective Plaintiffs, and the

   Class Members to work over 40 hours a week.

   42.    At all times relevant herein, Defendants paid Plaintiff BARTASUNAITE a salary

   of $35 per hour.

   43.    Plaintiff and the other FLSA Collective Plaintiffs and the Class Members regularly

   worked between 40 and 60 hours per week or more.

   44.    Defendants failed to pay Plaintiff, and the other FLSA Collective Plaintiffs and the

   Class Members, overtime premiums for hours worked beyond 40 hours per week.

   45.    Although Plaintiff was scheduled for 40 hours per week, their regular hours on a

   week-to-week basis were far greater. Plaintiff was regularly contacted at odd hours when

   not at the office nor scheduled to be working.

   46.    Given that Defendants assigned so much work to Plaintiff, Plaintiff regularly had

   to work from 7:00 a.m. until 9:00 p.m. or later to finish their work. Several times a month

   Plaintiff worked until 11:00 p.m. or later, and occasionally on Sundays.

   47.    Defendants failed to pay Plaintiff for work performed in excesses of 40 hours,

   and/or failed to pay Plaintiff the proper overtime premiums.

   48.    Due to their heavy workload, Plaintiff was unable to take any meal breaks during

   her workday, except for an occasional bite to eat when able to sneak away for five or ten

   minutes. When someone was out sick there would be no time to get away to eat as

   Defendants would not allow food at the front desk. Plaintiff was stuck working over twelve

   hour shifts with no food on multiple occasions.

   49.    Defendants and Defendants’ management knew that Plaintiff, the FLSA Collective

   Plaintiffs, and the Class Members regularly worked past the end of their shifts or on
Case 1:21-cv-04573-MKB-CLP Document 1 Filed 08/13/21 Page 10 of 16 PageID #: 10




    holidays without being paid for the extra time, and/or proper overtime premiums.

    50.    Plaintiff, the FLSA Collective Plaintiffs, and the Class Members regularly worked

    over 40 hours per workweek.

    51.    Despite Plaintiff, the FLSA Collective Plaintiffs, and the Class Members regularly

    working in excess of 40 hours per week, Defendants failed to pay them overtime premiums

    as required by law.

    52.    Defendants did not properly compensate Plaintiff, the FLSA Collective Plaintiffs,

    and the Class Members at the lawful overtime rates of one and one-half times their regular

    hourly rates of pay as required by law for all hours worked in excess of 40 hours per week.

    53.    Defendants failed to keep accurate and sufficient time records as required by

    Federal and New York State laws.

    54.     Defendants failed to provide Plaintiff and the Class Members with the notices

    required by NYLL §195(1).

    55.     Defendants violated NYLL § 195(3) by failing to furnish Plaintiff and the Class

    Members with a statement with every payment of wages, listing, among other things, hours

    worked, rates paid, gross wages, deductions and net wages, and an explanation of how such

    wages were computed.

    56.    Defendants violated NYLL § 195(4) by failing to establish, maintain and preserve,

    for not less than six years, sufficiently detailed payroll records showing among other things,

    the hours worked, gross wages, deductions and net wages for each employee.

    57.     Defendants’ record keeping and notice violations prevented Plaintiff, the FLSA

    Collective Plaintiffs, and Class Members from knowing their legal rights and from figuring

    out exactly how many hours they were not compensated for.
Case 1:21-cv-04573-MKB-CLP Document 1 Filed 08/13/21 Page 11 of 16 PageID #: 11




    58.     Defendants knew of, and/or showed reckless disregard for, the practices by which

    Plaintiff and other similarly situated employees of Defendants were not paid overtime

    premiums for all hours worked in excess of 40 hours in a week.

    59.     Defendants knew that the nonpayment of overtime premiums would economically

    injure Plaintiff, the FLSA Collective Plaintiffs, and the Class Members, and that they

    violated the FLSA and the NYLL.

    60.     Defendants committed the foregoing acts knowingly, intentionally and willfully

    against Plaintiff, the FLSA Collective Plaintiff, and the Class Members.

                                  FIRST CAUSE OF ACTION

     (Failure to Pay Overtime Wages – FLSA, Brought by Plaintiff on Behalf of Herself
                            and the FLSA Collective Plaintiff)

    61.    Plaintiff, individually and on behalf of the Class Members, realleges and

    incorporate by reference all previous paragraphs as if they were set forth again herein.

    62.    Throughout the statute of limitations period covered by these claims, Plaintiff and

    the FLSA Collective Plaintiffs regularly worked in excess of 40 hours per workweek.

    63.     At all relevant times, Defendants willfully, regularly, repeatedly and knowingly

    failed to pay Plaintiff and the FLSA Collective Plaintiffs the required overtime rates for all

    hours worked in excess of 40 hours per workweek.

    64.     Plaintiff, on behalf of herself and the FLSA Collective Plaintiffs, seek damages in

    the amount of their respective unpaid overtime compensation, liquidated (double) damages

    as provided by the FLSA for overtime violations, attorneys’ fees and costs, and such other

    legal and equitable relief as this Court deems just and proper.

    65.     Because Defendants’ violations of the FLSA have been willful, and because

    Defendants failed to post the notices required by the FLSA, the three-year statute of
Case 1:21-cv-04573-MKB-CLP Document 1 Filed 08/13/21 Page 12 of 16 PageID #: 12




    limitations pursuant to 29 U.S.C. § 255 should be equitably tolled for, at the very least, the

    six-year NYLL statute of limitations period.

                                 SECOND CAUSE OF ACTION

     (Failure to Pay Wages & Overtime Wages – NYLL, Brought by Plaintiff on Behalf
                            of Herself and the Class Members)

    66.    Plaintiff, individually and on behalf of the Class Members, realleges and

    incorporate by reference all previous paragraphs as if they were set forth again herein.

    67.     It is unlawful under New York law for an employer to suffer or permit a non-

    exempt employee to work without paying overtime premiums for all hours worked in

    excess of 40 hours in any workweek.

    68.    Throughout the Class Period, Defendants willfully, regularly, repeatedly and

    knowingly failed to pay Plaintiff and the Class Members for all hours worked and the

    required overtime rates for all hours worked in excess of 40 hours per workweek.

    69.     As a direct and proximate result of Defendants’ unlawful conduct, as set forth

    herein, Plaintiff and the Class Members have sustained damages, including loss of

    earnings, in an amount to be established at trial.

    70.     Plaintiff, on behalf of herself and the Class Members, seeks damages in the amount

    of their respective unpaid wages, overtime compensation, liquidated damages,

    prejudgment interest, attorneys’ fees and costs, pursuant to NYLL, and such other legal

    and equitable relief as this Court deems just and proper.

                                  THIRD CAUSE OF ACTION

     (New York Labor Law – Unpaid Spread-of-Hours, Brought on Behalf of Plaintiff
                       Individually and the Class Members)

    71.    Plaintiff, individually and on behalf of the Class Members, realleges and
Case 1:21-cv-04573-MKB-CLP Document 1 Filed 08/13/21 Page 13 of 16 PageID #: 13




    incorporate by reference all previous paragraphs as if they were set forth again herein.

    72.    Defendants willfully violated Plaintiff’s and the Class Members’ rights by failing

    to pay compensation in an amount equal to one hour’s pay at the relevant minimum wage

    in all instances where the class Members worked either a split shift or more than 10 hours

    per day, in violation of NYLL §§ 650, et seq., and the regulations promulgated thereunder

    including N.Y. Comp. Code R. & Regs. tit. 12 §§ 137-1.7 (2010), 146-1.6 (2012).

    73.    Defendants’ failure to pay spread-of-hours compensation caused Plaintiff and the

    Class Members to suffer loss of wages and interest thereon. Plaintiff and the Class

    Members are entitled to recover from Defendants their unpaid spread-of-hours

    compensation, damages for unreasonably delayed payment of wages, liquidated damages,

    reasonable attorneys’ fees and costs and disbursements of the action pursuant to NYLL §§

    663(1) et seq.

                                 FOURTH CAUSE OF ACTION

     (Notice Violations & Record Keeping & Wage Statement Violations – NYLL §195,
           Brought by Plaintiff Individually and on behalf of the Class Members)

    74.    Plaintiff, individually and on behalf of the Class Members, realleges and

    incorporate by reference all previous paragraphs as if they were set forth again herein.

    75.    Defendants have willfully failed to supply Plaintiff and the Class Members with

    notice as required by NYLL § 195, in English or in the languages identified by Plaintiff

    and each Class Member as his/her primary language, containing their rate or rates of pay

    and basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or

    other; hourly rate or rates of pay and overtime rate or rates of pay if applicable; allowances,

    if any, claimed as part of the minimum wage, including tip, meal, or lodging allowances;

    the regular pay day designated by the employer in accordance with NYLL § 191; the name
Case 1:21-cv-04573-MKB-CLP Document 1 Filed 08/13/21 Page 14 of 16 PageID #: 14




    of the employer; any “doing business as” names used by the employer; the physical address

    of the employer’s main office or principal place of business, and a mailing address if

    different; the telephone number of the employer; plus such other information as the

    commissioner deems material and necessary.

    76.      Defendants have willfully failed to supply Plaintiff and each Class Member with

    an accurate statement of wages as required by NYLL § 195, containing the dates of work

    covered by that payment of wages; name of employee; name of employer; address and

    phone number of employer; rate or rates of pay and basis thereof, whether paid by the hour,

    shift, day, week, salary, piece, commission, or other; gross wages; hourly rate or rates of

    pay and overtime rate or rates of pay if applicable; the number of hours worked, including

    overtime hours worked if applicable; deductions; allowances, if any, claimed as part of the

    minimum wage; and net wages.

    77.      Due to Defendants’ violations of the NYLL, Plaintiff and the Class Members are

    entitled to recover from Defendants $100 for each workweek that the violations occurred

    or continue to occur, or a total of $2,500, as provided for by NYLL § 198(1)-d, and $50

    dollars for each workweek that the violations occurred or continue to occur, or a total of

    $2,500, as provided for by NYLL § 198(1)-b, as well as reasonable attorneys’ fees, costs,

    injunctive and declaratory relief.

                                      PRAYER FOR RELIEF

             WHEREFORE, Plaintiff, individually and on behalf of the FLSA Collective

    Plaintiffs, and the Class Members, prays for relief as follows:

          (a) Designation of this action as a collective action on behalf of the FLSA Collective

    Plaintiffs and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly
Case 1:21-cv-04573-MKB-CLP Document 1 Filed 08/13/21 Page 15 of 16 PageID #: 15




    situated members of the FLSA opt-in class, apprising them of the pendency of this action,

    and permitting them to assert timely FLSA claims in this action by filing individual

    Consent to Sue forms pursuant to 29 U.S.C. § 216(b);

       (b) A declaratory judgment that the practices complained of herein are unlawful under

    the FLSA and the New York Labor Law;

       (c) An injunction against Defendants and their officers, agents, successors, employees,

    representatives and any and all persons acting in concert with them as provided by law,

    from engaging in each of the unlawful practices, policies and patterns set forth herein;

       (d) An award of unpaid wages for all hours worked due to time-shaving due under the

    FLSA and NYLL;

       (e) An award of compensatory damages in an amount to be determined at trial,

    including back pay and front pay, emotional distress, pain and suffering, and other damages

    to be determined;

       (f) An award of statutory penalties as a result of Defendants’ failure to comply with

    New York Labor Law wage notice and wage statement requirements;

       (g) An award of liquidated and/or punitive damages as a result of Defendants’ willful

    failure to pay proper overtime compensation, pursuant to 29 U.S.C. § 216;

       (h) An award of liquidated and/or punitive damages as a result of Defendants’ willful

    failure to pay overtime compensation, and compensation for all hours of work, pursuant to

    the New York Labor Law;

       (i) An award of prejudgment and post judgment interest, costs and expenses of this

    action together with reasonable attorneys’ and expert fees and statutory penalties;

       (j) Designation of Plaintiff as Representatives of the FLSA Collective Plaintiff;
Case 1:21-cv-04573-MKB-CLP Document 1 Filed 08/13/21 Page 16 of 16 PageID #: 16




        (k) Designation of this action as a class action pursuant to F.R.C.P. 23;

        (l) Designation of Plaintiff as Representatives of the Class; and

        (m) Such other and further relief as this Court deems just and proper.

                                        JURY DEMAND

            Plaintiff, on behalf herself, the FLSA Collective Plaintiffs and the Class Members,

    demand a trial by jury on all causes of action and claims with respect to which they have a

    right to a jury trial.

    Dated: July 19, 2021

                                                          Respectfully submitted,

                                                          /s/ Randy E. Kleinman
                                                          Randy E. Kleinman

                                                          GERSTMAN SCHWARTZ LLP
                                                          1399 Franklin Avenue Ste 200
                                                          Garden City, New York 11530
                                                          Tel No. (516) 880-8170
                                                          Fax No. (516) 880-9171
                                                          Rkleinman@gerstmanschwartz.com

                                                          Attorneys for Plaintiff, Proposed
                                                          Collective Action Plaintiff and
                                                          Proposed Class Members
